                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         WILBERT WINCHESTER,
                                   4                                                       Case No. 19-cv-02653-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         ADAM WARD, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, February 3, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE JUDGE BEELER FOR
                                        MANDATORY SETTLEMENT CONFERENCE TO BE                 January 17, 2020
                                  14    COMPLETED BY:
                                  15
                                        LAST DAY TO JOIN PARTIES OR AMEND                     To add defendants: November 15, 2019
                                  16    PLEADINGS:                                            Otherwise only with Court Approval or
                                                                                              good cause by Motions under FRCP Rule
                                  17                                                          16(b)(4)
                                  18
                                        NON-EXPERT DISCOVERY CUTOFF:                          February 14, 2020
                                  19
                                        DISCLOSURE OF EXPERT REPORTS:
                                  20                                                          Opening: February 28, 2020
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  21    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: March 13, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  22
                                        EXPERT DISCOVERY CUTOFF:                              March 31, 2020
                                  23
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                  24                                                          May 19, 2020     [filed by April 14, 2020]
                                        BE HEARD BY:
                                  25
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, July 24, 2020 at 9:01 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    JOINT PRETRIAL CONFERENCE STATEMENT:                   July 31, 2020

                                   2    PRETRIAL CONFERENCE:                                   Friday, August 14, 2020 at 9:00 a.m.
                                   3    TRIAL DATE AND LENGTH:                                 Monday, August 31, 2020 at 8:30 a.m. for
                                   4                                                           (Jury Trial)

                                   5   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   6   and confer in advance of the Pretrial Conference. The compliance hearing on Friday, July 24,

                                   7   2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting

                                   8   Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal

                                   9   Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior

                                  10   to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT

                                  11   confirming they have complied with this requirement or explaining their failure to comply. If

                                  12   compliance is complete, the parties need not appear and the compliance hearing will be taken off
Northern District of California
 United States District Court




                                  13   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

                                  14   in a timely fashion. Failure to do so may result in sanctions.

                                  15          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  16   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  17   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 28, 2019

                                  20                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
